*515Order, Supreme Court, Bronx County (Geoffrey D. Wright, J.), entered March 10, 2010, which granted defendants Pease’s and New England Motor Freight Inc.’s motion for summary judgment dismissing the complaint as to them, and order, same court and Justice, entered on or about March 25, 2010, which granted plaintiff’s motion for reargument, and upon reargument, adhered to its original determination, unanimously affirmed, without costs.
Plaintiff alleged she sustained personal injuries when her car struck a disabled vehicle after she was abruptly cut off by defendants’ tractor trailer on the highway.
Defendants met their burden of establishing prima facie entitlement to summary judgment by presenting evidence that defendants Pease and New England Motor Freight did not cause the accident. The burden then shifted to plaintiff, who failed to raise a triable issue of fact to defeat summary judgment (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]; Silverman v Perlbinder, 307 AD2d 230, 231 [2003]) with her submission of a police accident report. The court properly disregarded the accident report, made by a police officer who was not an eyewitness, that contained several obvious inaccuracies and the hearsay statements of a defendant regarding the ultimate issues of fact (Figueroa v Luna, 281 AD2d 204, 205 [2001]).
We have considered plaintiffs remaining contentions and find them without merit. Concur — Tom, J.P., Mazzarelli, Friedman, Renwick and DeGrasse, JJ.